Citation Nr: 9934178	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of left shoulder separation, on appeal 
from the initial grant of service connection.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbar spine sprain, on appeal from the initial 
grant of service connection.

3.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected 
disabilities.

(The issue of entitlement to an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation payments on behalf of the veteran's minor child, 
to include the propriety of retroactive payment, is the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	William M. Detweiler, J.D., 
Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1984 to 
April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and September 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, which granted service connection 
for the veteran's left shoulder disorder, with assignment of 
a 20 percent disability rating, and a lumbar spine disorder, 
with assignment of a zero percent disability rating.  

A January 1995 rating decision subsequently granted a 20 
percent disability rating for the veteran's back condition.  
However, this was not a full grant of the benefit sought on 
appeal because a higher disability rating is available under 
Diagnostic Code 5295.  On a claim for an original or an 
increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

In September 1997, the Board remanded this case for 
additional evidentiary development.  For the reasons 
discussed below, it is necessary to again remand this case 
since the RO did not comply substantially with the Board's 
Remand instructions.

The issue of entitlement to secondary service connection for 
an acquired psychiatric disorder was not certified to the 
Board on appeal.  For the reasons discussed below, the Board 
finds that the veteran's attorney has filed a notice of 
disagreement with the denial of this claim in an August 1998 
rating decision, thereby initiating an appeal.  Therefore, 
the issues on appeal have been recharacterized as shown 
above.


REMAND

A.  Claims for higher ratings

The RO did not comply substantially with the directives of 
the Board's 1997 Remand.  See Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  A Board remand confers upon the veteran the 
right to compliance with the remand orders, and VA has a duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, although the 
Board sincerely regrets the further delay in this case, it is 
necessary to remand again the veteran's claims for higher 
ratings.

First, the Board's 1997 Remand instructed the RO to ask the 
veteran where he had received medical treatment for his 
service-connected disabilities since 1994 and then obtain 
those records.  The veteran responded that all his treatment 
was at the VA Medical Center in New Orleans.  Although the RO 
requested VA records for all treatment since 1994, only 
records dated from October 1997 were received.  There was no 
indication by the VA Medical Center that there were no 
records prior to that date.  The RO had previously obtained 
the veteran's medical records from the VA Medical Center in 
New Orleans for treatment through February 1994, so there is 
a "gap" in his VA treatment records between February 1994 
and October 1997.  Since the veteran has appealed the initial 
ratings assigned to his service-connected disabilities, the 
RO and the Board will consider whether staged ratings are 
appropriate in this case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therefore, any treatment records between 
1994 and 1997 are pertinent and necessary for fair resolution 
of his claims.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Second, the Board's 1997 Remand instructed the RO to provide 
the veteran a VA physical examination, and it was asked that 
the examination report indicate what is normal range of 
motion for the lumbar spine.  This was not done.  The Board 
does not currently have sufficient medical evidence upon 
which to base a decision.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).

Finally, there is an indication that there may be additional 
VA medical records that have not been associated with the 
claims file.  While it appears that these records may relate 
primarily to treatment for conditions other than the service-
connected left shoulder and lumbar spine conditions, they 
should be requested and associated with the file.  In 
particular, the veteran's attorney has indicated that he 
receives ongoing care by VA at a facility named as "Gateway 
House."  The location of this facility is not indicated, nor 
is it clear whether this facility is a medical facility, 
psychiatric care facility, or domiciliary.  The RO should 
request and associate with the file all treatment records 
from this facility.  If it is not a VA facility, request that 
the veteran provide a release for the records and request 
them.  If they are not received, notify the veteran and his 
attorney of the importance of the records and of the 
veteran's ultimate responsibility to provide the records.  
The veteran's attorney has also indicated that the veteran 
received inpatient care at a VA facility in Gulfport.  It is 
presumed that this reference is to the Gulfport, Mississippi, 
VA Medical Center, a division of the Biloxi, Mississippi, VA 
Medical Center.  These VA records should be requested and 
associated with the claims file.  If necessary, the veteran 
and his attorney should be asked to provide the dates of 
treatment at that facility, as the attorney's letter is 
unclear as to the exact dates.



B.  Claim for secondary service connection

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

An August 1998 rating decision denied secondary service 
connection for an acquired psychiatric disorder.  In December 
1998, the veteran's attorney submitted a letter stating, in 
pertinent part, "I would like to pursue the service 
connection claim for depression..."  This document, filed at 
the RO, would be timely as a notice of disagreement with the 
August 1998 rating decision that denied this claim.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, this issue will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in New Orleans for 
all hospitalization and outpatient 
treatment from (a) February 1994 to 
October 1997, and (b) March 1999 to the 
present. 

2.  Obtain and associate with the claims 
folder the veteran's treatment records 
from the Gulfport, Mississippi, VAMC 
(division of Biloxi, Mississippi, VAMC).  
If necessary, contact the veteran and his 
attorney to clarify the dates of the 
veteran's treatment at that facility.  

3.  If "Gateway House" is a VA 
facility, obtain and associate with the 
claims folder the veteran's treatment 
records from this facility.  If Gateway 
House is not a VA facility, ask the 
veteran to provide a release for the 
records and request them.  If the request 
is unsuccessful, notify the veteran and 
his attorney of the importance of the 
veteran's treatment records and of the 
veteran's ultimate responsibility to 
present evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1999).

4.  Return the claims file to the same 
examiner who conducted the examination in 
December 1997 at the VA Medical Center in 
New Orleans.  If the same examiner is 
unavailable, request that a qualified 
doctor review the claims file.  The 
examiner is asked to indicate in the 
report that he or she has reviewed the 
claims file.  In accordance with the 
Board's 1997 Remand, the examiner should 
indicate, in degrees, what is normal 
range of motion for the lumbar spine.  
The examiner should review the veteran's 
VA medical records for treatment from 
1994 to the present (i.e., records not 
associated with the claims file at the 
time of the 1997 examination) and 
indicate whether the prior opinion 
concerning the extent of the veteran's 
functional loss differs based on those 
records, and, if so, the examiner should 
render a new opinion and discuss the 
reason(s) for the difference in opinion.

5.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all information 
and opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999).

6.  Thereafter, readjudicate the 
veteran's claims for higher ratings for 
his left shoulder and lumbar spine 
disorders, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information as a result of this remand.  
The RO should review the evidence of 
record at the time of the 1993 rating 
decisions that was considered in 
assigning the original disability ratings 
for these conditions, then consider all 
the evidence of record to determine 
whether the facts show that the veteran 
was entitled to a higher disability 
rating for either condition at any period 
of time since his original claims.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If any benefit sought on appeal remains 
denied, provide the veteran and his 
attorney a supplemental statement of the 
case.  The SSOC must correctly identify 
the issues as on appeal from the initial 
grant of service connection.  Allow an 
appropriate period for response.  

7.  Provide the veteran and his attorney 
a statement of the case as to the issue 
of entitlement to service connection for 
an acquired psychiatric disorder as 
secondary to service-connected 
disabilities.  Notify the veteran that, 
if this issue is not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify 
him of the time limit within which he 
must do so, in order to perfect an appeal 
of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(1999).  Allow an appropriate period for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to obtain additional 
information and fulfill due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


